                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

DAVID FRANCO                                         CIVIL ACTION NO. 5:17-CV-00871

VERSUS                                               JUDGE TERRY A. DOUGHTY

MABE TRUCKING CO., ET AL.                            MAG. JUDGE KAREN L. HAYES

                                            RULING

         Pending here is an Omnibus Motion in Limine [Doc. No. 131] filed by Defendants Mabe

Trucking Co., Inc., (“Mabe”); Richard Agee (“Agee”); and National Interstate Insurance

Company. Plaintiff David Franco (“Franco”) has filed an opposition [Doc. No. 149].

I.       FACTS AND PROCEDURAL HISTORY

         This case arises out of a motor vehicle accident. On or about November 24, 2015, Franco’s

vehicle was involved in a collision with an 18-wheel truck owned by Mabe and being driven by

Agee on Interstate 20 in Louisiana.

         Franco alleges that the accident was caused by the negligent operation of the Mabe truck

by Agee in pulling onto Interstate 20 directly in front of him. Defendants contend the accident

was caused solely by the negligence of Franco in not paying attention and rear-ending the Mabe

truck.

         On November 22, 2016, Franco filed suit against Mabe in the United States District Court

for the Eastern District of Texas, Marshall Division, alleging diversity of citizenship jurisdiction

under 28 U.S.C. § 1332(a). On July 6, 2017, the suit was transferred to this Court. On May 3,
2018, Franco filed a Supplemental and Amended Complaint adding Agee and National Interstate

Insurance Company as defendants.

       Defendants present fifteen (15) subparts in their motion in limine for the Court’s

consideration. The Court will consider each in turn.

       1.      The parties’ relative financial positions

       Defendants move the Court to preclude Franco from offering any evidence or argument

about Franco’s financial condition, Defendants’ financial condition, and/or their disparity.

       Franco does not oppose this request.

       Subpart (1) to Defendants’ motion in limine is GRANTED. Any argument about or any

reference to the relative financial positions of Defendants and Franco is excluded.

       2.      Franco’s physical condition and work capacity

       Defendants move the Court to exclude evidence from lay witnesses concerning Franco’s

medical condition, work capacity, or alleged disability because lay witnesses are incompetent to

testify to matters of a medical nature and because such testimony is hearsay. FED. R. EVID. 601,

602, 702, and 801.

       Franco responds that both expert and lay witnesses can testify to their respective personal

observations of his behavior, including observed physical conditions. FED. R. EVID. 701.

       Subpart (2) to Defendants’ motion in limine is GRANTED IN PART and DENIED IN

PART. To the extent Defendants seek to exclude testimony from a lay witness as to Franco’s

medical condition, work capacity, or alleged disability, the motion is GRANTED. To the extent

Defendants seek to exclude testimony from a lay witness as to his observations of Franco’s

physical condition and behavior, the motion is DENIED. Lay witnesses can testify as to observed

physical conditions and behavior.



                                                 2
       The Court further notes Franco has dismissed his lost wage and loss of earning capacity

claims, so the Court does not anticipate testimony in this regard. [Doc. No. 129].

       3.      Exclusion of Franco’s future damages unless reduced to present value.

       Defendants contend that evidence of the amount of future damages, if any, must be reduced

to their present value. See Culver v. Slater Boat Co., 722 F.2d 114 (5th Cir. 1983). Defendants

argue, therefore, that to the extent Franco attempts to present any calculation of future medical

expenses, those calculations must be reduced to the present value.

       Franco responds that neither Louisiana nor federal law requires non-economic damages be

reduced to present value by an economist. Franco contends that Defendants’ cited support, Culver

v. Slater Boat Co., stands only for the proposition that pecuniary losses in cases governed by

federal law must be reduced to present value. See id., at 122.

       Courts in the Western District of Louisiana have consistently held that future losses

(income and medical expenses) must be discounted to present value. However, awards for future

pain and suffering are not discounted to present value. See Schannette v. United Specialty Ins.

Co., No. 6:16-cv-01082, 2016 WL 8453635 at *4 (W.D. La. 1/6/16) ((“Future losses (income and

medical expenses), however, must be discounted to present value.”)); Baham v. Nabors Drilling

USA, LP, 721 F.Supp.2d 499, 515 (W.D. La. 2010) ((“With the exception of awards for future pain

and suffering, future losses (income and medical expenses) must be discounted to present value.”))

       The Court again notes that Franco has dismissed his lost wage and loss of earning capacity

claims. [Doc. No. 129].

       Subpart (3) to Defendants’ motion in limine is GRANTED IN PART and DENIED IN

PART. To the extent Defendants request exclusion of evidence of Franco’s future medical

expenses unless discounted to present value, the motion is GRANTED. To the extent Defendants



                                                 3
request exclusion of evidence of Franco’s future pain and suffering unless discounted to present

value, the motion is DENIED.

       4.      Exclusion of references to punitive or exemplary damages

       Defendants ask the Court to exclude any reference to punitive or exemplary damages since

those damages are not available in this matter.

       Franco does not oppose this request.

       Subpart (4) to Defendants’ motion in limine is GRANTED. Any reference to punitive or

exemplary damages is excluded.

       5.      Exclusion of all claims or lawsuits involving Defendants

       Defendants contend that evidence of other claims against them, including the files and

reports regarding those claims, are inadmissible and irrelevant under Federal Rules of Evidence

402 and 802. They further contend that a party seeking to introduce evidence of other complaints

or claims must establish a substantial similarity between the cases. See Bates v. Denney, MD., 563

So.2d 298, 300 (La. App. 1st Cir. 5/10/90).

       Franco does not oppose this request. Franco further asserts that all parties seem to agree

other lawsuits involving the parties are inapplicable to this case. Plaintiff references his own

motion in limine seeking the exclusion of evidence of his subsequent “non-injury” wrecks. [Doc.

138-1, p.12-14]. For the same reasons cited by Defendants, Plaintiff moves the Court to find no

prior or subsequent lawsuits involving any of the parties are relevant or admissible.

       Subpart (5) to Defendants’ motion in limine is GRANTED. Any reference to other claims

against Defendants, including the files and reports regarding those claims, are excluded. The Court

will address Franco’s motion in limine [Doc. No. 138] in a separate Ruling.

       6.      Exclusion of references to settlement negotiations



                                                  4
       Defendants contend that evidence of any offers to settle, negotiations with respect to

settlement, or the absence of such negotiations, should be excluded. Defendants argue this

information is immaterial and irrelevant to any issue in this case, and its mention would be unfairly

prejudicial. FED. R. EVID. 401, 402, and 403.

       Franco does not oppose this request.

       Subpart (6) to Defendants’ motion in limine is GRANTED. Any reference to offers to

settle, to negotiations with respect to settlement, or to the absence of such negotiations, are

excluded. This includes any references with regard to property damages.

       7.       Exclusion of references to Franco being under financial hardship

       Defendants request the exclusion of comments or references that Franco is or may be under

any financial burden or hardship on the basis that such evidence is not probative to the issues

herein and would be calculated to confuse the issues and prejudice the jury. FED. R. EVID. 401,

402, and 403.

       Franco opposes this request.      He contends his financial hardship due to this wreck

contributes to his mental anguish and is clearly relevant. He further argues that its probative value

is not outweighed by any prejudicial effect it may have. Finally, Franco asserts that Defendants

offer no case law or statute supporting their contention that he cannot present evidence of economic

hardship caused by a wreck. But Franco offers no case law or statute supporting his position.

       The Court finds under the circumstances of this case, where Franco has dismissed his claim

for lost wages and loss of earning capacity [Doc. No. 129], the probative value of evidence of his

alleged financial hardship would be outweighed by the prejudicial effect it would have.

       Subpart (7) to Defendants’ motion in limine is GRANTED. Comments or references that

Franco is or may be under any financial burden or hardship are excluded.



                                                 5
       8.      Exclusion of Franco’s testimony as to what he was told by medical witnesses

       Defendants contend that, to the extent Franco intends or may testify as to whether he has

been told anything about his physical or medical condition by any doctor or medical witnesses, the

Court should exclude this testimony as hearsay. FED. R. EVID. 802 and 702. Defendants assert

Franco must present this testimony from the medical record or an expert only.

       Franco responds that his understanding of his own medical condition is relevant to his

mental anguish; that such statements are not being offered for the truth of the matter asserted, but

as evidence of the effect that such statements had on his mental state; and, that those statements

are therefore relevant non-hearsay.

       Subpart (8) to Defendants’ motion in limine is DENIED at this time. The Court will not

allow this evidence if offered for the truth of the matter asserted. If at trial, Franco’s evidentiary

presentation is made in such a way that it falls within an exception to the hearsay rule, the evidence

will be allowed. However, the Court cannot speculate if and how such evidence might be presented

at trial, and, therefore, this subpart is DENIED.

       9.      Exclusion of argument to have the jurors place themselves in the position of
               Franco

       Defendants request the Court to exclude any comments or statements by counsel that

members of the jury panel would or would not take any amount of money to be in the position of

Franco, or any other language attempting to have the jurors place themselves in the position of

Franco.

       Franco responds that Defendant is requesting a prohibition against “Golden Rule”

arguments, which are allowed.

       This Court has already ruled that any “Golden Rule” arguments will be excluded. [Doc.

No. 164].

                                                    6
         Therefore, for the reasons set forth in this Court’s prior ruling [Doc. No. 164], subpart (9)

to Defendants’ motion in limine is GRANTED.

         10.    Exclusion of evidence regarding health problems or conditions Franco may
                incur in the future

         Defendants request that the Court exclude testimony or evidence suggesting Franco may

incur health problems or medical conditions caused by the November 24, 2015 accident in the

future. Moreover, Defendants request that the Court exclude testimony by Franco suggesting he

has fears or concerns about potential health problems or medical conditions which may arise in

the future. They contend that such testimony is the province of a medical expert.

         Defendants assert that, to establish medical causation, Franco must present the testimony

of a medical doctor, as a medical diagnosis necessarily concerns “scientific, technical, or other

specialized knowledge.” FED. R. EVID. 702. They conclude Franco is not qualified to offer

scientific testimony regarding medical causation, including but not limited to a cause of action for

potential future personal injuries.

         Franco responds that medical testimony concerning his prognosis is obviously relevant;

that even Defendants’ own expert testified his prognosis is poor; and, that he will submit testimony

from treating neurosurgeon, Dr. Charles Gordon, and functional capacity expert, Dr. Steven

Allison. Franco further argues that his fears and concerns about his future health are relevant to

damages, and that any prejudicial effect of such testimony does not outweigh its strong probative

value.

         Subpart (10) to Defendants motion in limine is GRANTED IN PART and DENIED IN

PART. To the extent Defendants seek to exclude testimony from Franco or a lay witness as to

health problems or conditions that Franco may incur in the future, the motion is GRANTED. To

the extent Defendants seek to exclude testimony from a medical expert on this issue, the motion is

                                                  7
DENIED.      Additionally, to the extent Defendants seek to exclude testimony from a financial

expert as to costs, the motion is DENIED.

       11.     Exclusion of references to motions or rulings regarding exclusions of evidence
               or expert testimony.

       Defendants object to evidence, testimony, or argument regarding their various motions to

exclude certain evidence or expert testimony from being presented at trial on the basis such

offerings have no place at trial and are not relevant to any Franco’s alleged causes of action or

injuries. Defendants assert the purpose of such offerings would be to inflame the jury against

them or to imply they “have something to hide,” thus creating bias and distrust on the part of the

jury against them. Further, any probative value would be outweighed by the danger of unfair

prejudice.

       Franco states he has no opposition.

       Subpart (11) to Defendants’ motion in limine is GRANTED. References by either side to

motions or rulings regarding exclusions of evidence or expert testimony are excluded.

       12.     Exclusion of references to absent or probable witnesses

       Defendants request no mention or suggestion be made as to the probable testimony of a

witness who is absent, unavailable or not called to testify in this cause, and no comment be made

as to the failure of any party to call as a witness any person equally available to both parties.

       Franco agrees in part. However, he further states that no one should be prohibited from

talking about the probable testimony of probable witnesses in opening, so long as such is done in

good faith. He also asserts this Court should still recognize the uncalled witness rule, if such

becomes an issue.

       “The Erie doctrine requires federal courts to apply substantive state law when adjudicating

state law claims. Procedural matters, however, are governed by federal law. [ ] The applicability

                                                  8
of the uncalled-witness rule is a procedural matter, hence governed by federal law. [ ] Accordingly,

if unconstrained by precedent, we would hold that in trials conducted under the Federal Rules of

Evidence and the Federal Rules of Civil Procedure, the trier of fact may draw no inference from a

party's mere failure to call a witness who is susceptible to subpoena by either party, and that it is

inappropriate for counsel to argue to the fact finder that such an inference is permissible.” Herbert

v. Wal-Mart Stores, Inc., 911 F.2d 1044, 1047 (5th Cir. 1990).

       There is “an important exception to the applicability of the presumption: if the witness is

‘equally available’ to both parties, any negative inference from one party’s failure to call that

witness is impermissible.” United States v. Wilson, 322 F.3d 353, 363 n.14 (5th Cir. 2003) (quoting

McClanahan v. United States, 230 F.2d 919, 925 (5th Cir. 1956)).

       Accordingly, Subpart (12) to Defendants’ motion in limine is GRANTED. No mention or

suggestion may be made as to the probable testimony of a witness who is absent, unavailable or

not called to testify in this cause, and no comment may be made as to the failure of any party to

call as a witness any person equally available to both parties.

       13.     Exclusion of references to Mabe’s testing, entrustment, or training of Agee

       Franco originally asserted a separate claim against Defendant Mabe for negligent hiring,

training, and entrustment; however, on November 20, 2018, this Court dismissed those claims with

prejudice [Doc. No. 102]. Therefore, Defendants contend that any reference or testimony related

to Mabe’s testing and training of Agee, or entrustment of the subject vehicle to Agee, are irrelevant

to any pending claim in this matter. Defendants assert further that allowing Franco to elicit

testimony regarding same would be confusing and prejudicial.

       Franco responds that Mabe’s training and testing of Agee are relevant to show standards

of care and duties owed by trucking companies to the other drivers on the road. Additionally,



                                                 9
Franco asserts that, while not offered to prove a negligent entrustment claim, this evidence is still

relevant to show that Agee violated the duties owed.

       Subpart (13) to Defendants’ motion in limine is GRANTED. For the reasons set forth in

the prior Ruling of the Court [Doc. Nos. 101, 102], this evidence is no longer relevant. Any

reference or testimony related to Mabe’s testing and training of Agee, or entrustment of the subject

vehicle to Agee, is excluded.

       14.     Exclusion of any reference to testimony related to what Agee knew or should
               have known related to various conditions in the road or statements contained
               in any drivers’ manuals

       Defendants assert that, in deposition, Franco’s counsel asked Agee confusing questions

related to the safety of certain situations in a way Agee clearly did not understand. Additionally,

numerous questions related to out-of-context statements contained in various drivers’ manuals,

such as the Virginia Commercial Driver’s Manual.        Agee answered many of these questions by

saying “I don’t know.”

        Defendants state that Franco’s counsel has repeatedly used Agee’s responses of “I don’t

know” to belittle Agee and to elicit testimony from other witnesses that Agee was somehow

negligent in this case because he answered in the manner he did.

       Defendants request that Franco be prohibited from eliciting this type of testimony at trial,

as the responses by Agee would be irrelevant to any pending claim in this matter, and, this

testimony would be confusing and prejudicial. FED R. EVID. 401, 402 and 403.

       Franco responds that all commercial drivers must follow applicable federal, state, and local

laws and driving rules, and that Defendants are trying to keep the jury from hearing the driving

rules that govern the parties’ respective conduct. Further, Defendants are trying to keep the jury

from learning whether Agee even knew the rules.



                                                 10
       Franco contends that Agee violated a number of Louisiana laws and commercial driving

rules; that all of those rule violations contributed to his negligence in causing this wreck; and thus,

whether Agee even knew these rules is a threshold consideration. Franco, concludes that, as such,

this evidence is directly probative, and that the only prejudice Defendants have identified is that

this testimony is simply not good for their case.

       The Court finds that, while evidence as to laws that govern driving in Louisiana is relevant,

evidence as to rules and regulations in driving manuals or other documents that do not apply to

driving in Louisiana is irrelevant and could be confusing as well as prejudicial.

       Therefore, Subpart (14) to Defendants’ motion in limine is GRANTED IN PART and

DENIED IN PART. To the extent Defendants seek to exclude testimony as to rules and

regulations in driving manuals or other documents that do not apply to driving in Louisiana, the

motion is GRANTED. To the extent Defendants seek to exclude testimony as to laws governing

driving in Louisiana, the motion is DENIED.

       15.     Exclusion of opinion testimony regarding alleged violations of laws of the road

       Defendants seek to exclude testimony from Mr. Franklin, a witness to this accident, and

from Officer Lita Hopkins, the officer who investigated this accident, that Agee broke some law

or violated some legal requirement by pulling on the freeway and accelerating.

       Defendants contend that Mr. Franklin is a trucker, not an accident reconstructionist or other

expert, and therefore his opinions of alleged legal violations are not admissible. FED. R. EVID

701. Defendants additionally contend that Officer Hopkins is a non-expert police officer who did

not witness the accident.

       Franco responds that Mr. Franklin is a commercial truck driver with three decades of

experience; that he witnessed Agee’s actions and behavior at the time of the accident; and that, to



                                                  11
the extent Mr. Franklin witnessed any violations of “standards within his industry,” he can testify

to those violations he witnessed.

       Franco further responds that Officer Hopkins is able to testify as to the laws of Louisiana

that are within her personal knowledge, as well as the industry standards. Franco also argues that

Officer Hopkins can testify as the actual events that transpired that are within her personal

knowledge.

       This Court has previously issued a Ruling with regard to Officer Hopkins’ testimony.

[Doc. No. 162]. This Court found that Officer Hopkins can testify about facts within her

knowledge, such as her observations when she arrived on the scene, any measurements that she

took, any photographs that she took, the steps she took during her investigation, who she spoke to,

what those witnesses said, and who reported injuries at the accident scene.

       But this Court further found that it would be improper to allow Officer Hopkins to testify

regarding her opinions as to fault, including any opinions that Agee may have broken Louisiana

law if he was “travelling” in the slow lane of I-20 at 25 mph prior to the accident, that Agee may

have broken Louisiana law by merging onto I-20 from the shoulder, that Agee committed any

other violation, or that Agee caused the alleged accident.

       The same applies to Mr. Franklin.        Although he can testify about facts within his

knowledge, such as the actual events he witnessed, he likewise cannot testify regarding his

opinions as to these issues.

       Subpart (15) of Defendants’ motion in limine is GRANTED, for the reasons set forth in

the previous Ruling of the Court [Doc. No. 162].

       Accordingly, for these foregoing reasons, Defendants’ Omnibus Motion in Limine [Doc.

No. 131] is GRANTED IN PART and DENIED IN PART.



                                                12
MONROE, LOUISIANA, this 20th day of March, 2019.




                                ____________________________________
                                 TERRY A. DOUGHTY
                                 UNITED STATES DISTRICT JUDGE




                           13
